STEVENSON, Judge.
This appeal stems from a jury verdict in favor of the plaintiff following a three car collision involving the plaintiff, the defendant, and a “phantom vehicle.” Although the appellant raises a number of issues on appeal, we write to address only one: the jury’s award of future medical expenses. Because we find that there was insufficient evidence to support such an award, we reverse that portion of the judgment.
At trial, both parties presented expert medical testimony regarding the nature and extent of Buzzelli’s injuries. It was the opinion of the plaintiff’s expert medical witness, Dr. Lehrman, that, as a result of the accident, Buzzelli had suffered a herniated disk.
Dr. Lehrman, however, also testified that the last time he examined Buzzelli he did not feel that “further ongoing therapy officially was necessary,” and that he did not expect Buzzelli to require a doctor in the future *982“unless there is something unusual or prolonged.” Moreover, although other medical experts testified, none stated that Buzzelli would require future medical care. Given this medical testimony and the fact that there was no evidence as to the type and cost of the treatment that would be required if something “unusual” or “prolonged” occurred, we find that there was simply no evidence to support an award of future medical expenses. See DeAlmeida v. Graham, 524 So.2d 666 (Fla. 4th DCA 1987) (reversing award of future medical expenses where there was no evidence from which the jury could, “with reasonable certainty,” determine the amount of future medical expenses that would likely be incurred in the future).
Accordingly, we reverse the award of future medical expenses and remand with instructions that the judgment be so amended.
AFFIRMED in part and REVERSED in part.
FARMER and KLEIN, JJ., concur.